Citation Nr: 0901957	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the veteran 
was given a VA medical examination in conjunction with this 
claim in December 2006, with an addendum report in March 
2007.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The veteran contends that many of his symptoms during service 
were attributed to his hepatitis C, when in fact they were 
related to his sleep apnea.  He has pointed out that he was 
seen for his symptoms in July 1995, soon after discharge from 
service, but had to wait to undergo a sleep study until April 
1996.  The March 2007 VA examiner opined that the veteran's 
sleep apnea was less likely than not to have begun during his 
military service.  She also opined that the veteran's sleep 
apnea occurred after being separated from the military, 
combined with his continued weight gain after leaving 
service; continued weight gain increases the risks for sleep 
apnea.  The examiner appears to have based her opinion mainly 
on the fact that the veteran was diagnosed with sleep apnea 
one and a half years after discharge from service and had not 
received treatment for it during service.  Although the 
examiner provided support for her conclusions, she did not 
address any of the veteran's contentions or the statements of 
others in regard to symptoms the veteran claimed to have 
during service, including daytime drowsiness, snoring, 
restlessness, fatigue and feeling unrefreshed after sleep.  
It is imperative that these symptoms be discussed in any 
evaluation of the etiology of the veteran's condition.  
Therefore, the Board finds that the March 2007 medical 
opinion is inadequate.  

The Board finds that an examination of the veteran and a full 
review of the veteran's medical records and claims file by a 
physician or other medical personnel with sleep medicine 
expertise for purposes of a medical opinion would be helpful 
in deciding the appellant's claim for service connection for 
sleep apnea.  Therefore, the veteran should be afforded 
another VA examination in order to determine whether the 
veteran's sleep apnea first manifested or is otherwise 
related to his active military service, taking into account 
the symptoms he and others have reported he displayed.  The 
examiner should take into account the veteran's entire 
medical history, address his contentions and provide a 
complete rationale for any opinion provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a new VA 
examination before an appropriate medical 
examiner with sleep medicine expertise to 
determine the nature and etiology of the 
veteran's sleep apnea.  The examiner 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's sleep apnea first manifested, 
was aggravated by or is in any way related 
to his active military service.  All 
indicated testing should be conducted.  
The veteran's claims folder, including a 
copy of this Remand, should be available 
to and reviewed in conjunction with the 
exam.  Reasons and bases for all opinions 
expressed should be provided and a 
discussion of the veteran's documented 
medical history and his assertions 
regarding symptoms experienced in service 
would be helpful to the Board.  

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




